Case 1:19-md-02875-RBK-JS Document 388 Filed 03/03/20 Page 1 of 3 PageID: 6235



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



  IN RE: VALSARTAN N-                          Civil No. 19-2875 (RBK/JS)
  NITROSODIMETHYLAMINE (NDMA),
  LOSARTAN, and IRBESARTAN PRODUCTS
  LIABILITY LITIGATION


                                     ORDER
      The   Court    having   held   a   conference   with   the   parties   on

 February 26, 2020; and this Order intending to confirm the Court’s

 rulings reflected in the transcript of proceedings; and for all

 the reasons stated by the Court on the record,

      IT IS HEREBY ORDERED this 3rd day of March, 2020 as follows:

      1. By March 13, 2020, plaintiffs shall serve their letter
         brief addressing the “macro” discovery disputes listed in
         defendants’ February 25, 2009 letter [Doc. No. 383].
         Defendants shall respond by March 20, 2020.      Plaintiffs
         may reply as to newly produced documents by March 24, 2020.
         All disputes will be addressed at the March 25, 2020
         conference.

      2. Over defendants’ objection, by March 13, 2020, plaintiffs
         are granted leave to file an Amended Economic Loss Master
         Complaint without prejudice to defendants’ right to assert
         all appropriate objections. No responses to the amended
         pleading shall be filed without leave of court.

      3. By March 9, 2020, plaintiffs and defendants shall serve
         simultaneous letter briefs on how they propose the case be
         managed and tried, including Fed. R. Civ. P. 12(b), class
         certification and Daubert issues.

      4. The final deadline for the foreign Hetero and Aurobindo
         defendants to produce their “core” discovery will be set
         no later than the March 25, 2020 conference, as well as
Case 1:19-md-02875-RBK-JS Document 388 Filed 03/03/20 Page 2 of 3 PageID: 6236



         the setting of the relevant time period for their ESI and
         documents to be produced; and it is further,

       ORDERED that the law firms listed on Tables A and B of Exhibit

 A to defendants’ February 25, 2020 letter [Doc. No. 383] are given

 one last opportunity to comply with all applicable requirements

 for the filing of plaintiffs’ Short Form Complaints before an Order

 to Show Cause is issued; and it is further,

       ORDERED that the Court reluctantly directs that a lawyer from

 each of the law firms listed on Tables A and B to Exhibit B to

 defendants’ February 25, 2020 letter shall appear in person in

 Courtroom 3C on March 25, 2020 at 10:00 a.m. to explain why his or

 her client did not file an Amended Short Form Complaint (“SFC”) by

 March 13, 2020 in accordance with the February 19, 2020 Order ¶5,

 Doc. No. 377. (The Court hopes and expects that an attorney’s

 personal appearance will not be necessary).           The plaintiffs listed

 in the above-mentioned tables are granted leave to file amended

 SFC’s by March 23, 2020 with an updated identification of the

 defendants named in their SFC.      If an amended SFC is filed by March

 23, 2020, an attorney’s personal appearance on March 25, 2020, on

 behalf of that plaintiff is excused; and it is further,

       ORDERED that plaintiffs’ liaison counsel shall assure that

 all   plaintiffs’   attorneys   subject    to   the    foregoing   paragraph

 receive actual notice of this Order; and it is further,



                                      2
Case 1:19-md-02875-RBK-JS Document 388 Filed 03/03/20 Page 3 of 3 PageID: 6237



      ORDERED the next scheduled conference call is March 11, 2020

 at 4:00 p.m.     The next scheduled in-person conference is set on

 March 25, 2020 at 10:00 a.m. and 2:00 p.m.          The Court expects to

 finalize   the   plaintiffs’   request   for   production    of   documents

 directed to the API and non-manufacturing defendants by no later

 than March 25, 2020.

                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                      3
